Citation Nr: 1636509	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  13-25 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. M.M.



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to February 1954 and from October 1954 to December 1974.  He died in February 2012; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2016, the appellant presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.  At the hearing, the appellant submitted additional evidence directly to the Board.  At that time, she also submitted a written waiver of local consideration of this evidence; this waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in February 2012; the certificate of death listed the cause of death as an intracranial hemorrhage.

2.  At the time of his death, the Veteran was service-connected for diabetes mellitus, type II, bilateral cataracts, bilateral lower extremity neuropathy, and bilateral hearing loss.

3.  The evidence is at least in equipoise as to whether the Veteran's service-connected diabetes mellitus, type II, contributed substantially and materially to his death.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Here, the appellant asserts entitlement to service connection for the cause of the Veteran's death.  She contends that the Veteran's service-connected diabetes mellitus, type II, contributed to his death from an intracranial hemorrhage.  For the reasons set forth below, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected diabetes mellitus, type II, contributed to his death.

The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1).

It is undisputed that the Veteran died in February 2012.  See the Veteran's certificate of death dated February 2012.  His death certificate listed intracranial hemorrhage as the cause of death.

Turning to question of nexus between the Veteran's cause of death and the service-connected diabetes mellitus, type II, the appellant has submitted three medical opinions in support of her claim.

In a February 2012 letter, Dr. W.F. noted that he was the Veteran's primary care physician and, as such, the Veteran was under his care for "numerous medical problems including type II diabetes mellitus."  Dr. W.F. further stated that the Veteran's "diabetes was not well-controlled and complications from this contributed to his death."  In an August 2016 letter, Dr. W.F. clarified that the Veteran's diabetes was uncontrolled "mainly due to insulin resistan[ce] and the probable cause was from his exposure to Agent Orange."  In support of this contention, Dr. W.F. submitted articles as to the causative relationship between Agent Orange and insulin-resistance diabetes mellitus.

In a September 2014 letter, Dr. G.L. explained that he was the physician who treated the Veteran at the time of his death from an intracranial hemorrhage.  Dr. G.L. noted the Veteran's "long history of poorly controlled diabetes mellitus."  He then explained, "[w]hile diabetes mellitus should not directly cause intracranial hemorrhage, the presence of poorly controlled diabetes mellitus certainly is associated with development of other chronic health conditions including hypertension and renal insufficiency."  Dr. G.L. then concluded, "[t]herefore, I believe it is reasonable to state that [the Veteran's] diabetes mellitus could have been a causative factor leading up to his intracranial hemorrhage."

The Board recognizes that the private opinions from Dr. W.F. and Dr. G.L. provide little rationale to support the conclusions rendered; however, this does not render the opinions inadequate.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate).  Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).  Significantly, these medical opinions, in particular the September 2014 opinion of Dr. G.L., support the conclusion that the Veteran's service-connected diabetes mellitus, type II, contributed substantially and materially to his death.  In this regard, 38 C.F.R. § 3.312(c)(3) provides that service connected diseases involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, even if the primary cause is unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases primarily causing death.  Diabetes is such a disease and Dr. G.L.'s opinion is consistent with the language of 38 C.F.R. § 3.312(c)(3) and therefore particularly probative of whether diabetes contributed substantially and materially to the Veteran's death. 

In contrast, a VA medical opinion obtained in July 2012 indicated that "it is not at least likely as not that the Veteran's service-connected diabetes mellitus caused or materially contributed to his death as stated in his death certificate."  The examiner explained, "[t]he death certificate states cause of death as intracerebral hemorrhage."  The examiner then cited an article which indicated that there is no clear association between intracerebral hemorrhage and diabetes mellitus, type II.  Significantly, the VA examiner did not address whether the Veteran's service-connected diabetes mellitus, type II, caused debilitating effects and general health impairment, so as to render him less capable of resisting the effects of his intracerebral hemorrhage, as indicated by 38 C.F.R. § 3.312 (c)(3).

Accordingly, the medical opinions both for and against a relationship between the Veteran's service-connected diabetes mellitus, type II, and his death are at least evenly balanced.  As the reasonable doubt created by this relative equipoise in the evidence on this dispositive question must be resolved in favor of the appellant, the Board finds that the service-connected disability contributed substantially and materially to the Veteran's death.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. Entitlement to service connection for the cause of the Veteran's death is therefore warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


